Per Curiam.
The appellant, who was the plaintiff, sued Charles Meyer and Frederick Saam for trespass quare clausum fregit. Proper issues having been made, the cause was submitted to a jury, who found for the defendants. Plaintiff moved for a new trial, on the single ground “ That the verdict was unsustained by the evidence.” The evidence is upon the record. We have examined it carefully, and are of opinion, though it is, to some extent, conflicting, that the weight of it accords with the verdict.
The judgment is affirmed, with costs.